Citation Nr: 0505145	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) denying the veteran entitlement to 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD based on treatment by VA for PTSD and an event during 
his service in Vietnam, which he attributes to this disorder.  
The veteran has identified the incident in Cam Ranh Bay, 
Vietnam in which he sustained a crush injury to his right 
ankle while attempting to tie a boat to a buoy as the 
stressor event. 

A preliminary review of the medical evidence shows that the 
veteran has since 2000 been a participant in a VA PTSD 
therapy program and has been assessed by his treating 
clinicians, to include a VA physician, as meeting the 
diagnostic criteria for PTSD.  However, a VA examination in 
February 2002, provided to the veteran for the specific 
purpose of determining whether or not he meets all criteria 
for a diagnosis of PTSD, found insufficient evidence to make 
a firm diagnosis of PTSD.  The veteran's examiner indicated 
that in light of the evidence in its entirety and the 
conflicting assessments of the nature of the veteran's 
psychiatric disability, a further examination by an 
additional independent physician to clarify the veteran's 
diagnosis would be helpful.  The Board concurs. 

A May 2002 VA outpatient report contains clinical history 
concerning treatment the veteran has received for his 
psychiatric illness.  The Board is of the opinion that these 
records should be obtained

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release if information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
since his release from active duty, which 
have not been previously obtained, to 
include the records from his 
hospitalization in 2000 at "WH", 
"NVAH" and Norwich State Hospital, 1980 
(see VA outpatient report dated on May 
24, 2002). 

2.  The RO should obtain copies any 
medical records from the VA facility in 
Newington, covering the period from 
August 2002 to the present.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature and etiology of the 
reported PTSD.  The claims folder is to 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  The examiner is to be informed 
that only a stressor verified by the RO 
or the Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The examiner should be 
informed that the veteran's claimed 
stressor event of a crush injury to his 
right ankle while attempting to tie a 
boat to a buoy is verified.

If the diagnosis of post- traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether the 
stressor found to be established by the 
record is sufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and the inservice 
stressors found to be established by the 
record.  A complete rationale for any 
opinion expressed should be include din 
the report.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD. If the 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond.  The claims file should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




